UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6567


JAY TIMOTHY LURZ,

                  Plaintiff - Appellant,

             v.

JON P. GALLEY, Warden; C. E. JONES, Ofc.; BUTLER, Capt.; A.
GONZALES; J. L. MCFARLAND, Ofc., CO 2; J. SHIMKO, Ofc., CO
2,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.      Andre M. Davis, District Judge.
(1:07-cv-00070-AMD)


Submitted:    September 30, 2008            Decided:   October 9, 2008


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jay Timothy Lurz, Appellant Pro Se.      Stephanie Judith Lane-
Weber, Assistant Attorney General, Phillip Michael Pickus,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Jay Timothy Lurz appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.                We

have   reviewed   the    record   and   find   no    reversible     error.

Accordingly, we deny his motion for appointment of counsel and

affirm for the reasons stated by the district court.              See Lurz

v. Galley, No. 1:07-cv-00070-AMD (D. Md. Mar. 10, 2008).                We

dispense   with   oral   argument   because    the   facts   and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                    2